Citation Nr: 1455971	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-39 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1979 to April 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Atlanta, Georgia.

In connection with this appeal, Board has reviewed the small paper file provided by the VAMC.  The Board has also reviewed additional records in the appellant's Virtual VA and VBMS folders.  The Board observes that there is no indication that the VAMC reviewed the additional records in the appellant's electronic VA claims files.  In light of the fact that this matter requires a remand for additional evidentiary development and review by the VAMC, no prejudice has resulted from the Board's review of this additional evidence in the first instance.

In reviewing the appellant's electronic VA claims files, the Board observes that there are multiple pending compensation claims, including a pending application to reopen a previously denied claim of entitlement to service connection for disabilities of the lower extremities, including the knees, which were the subject of an October 2013 Board remand.  Because the pending compensation claims arise from the Atlanta VA Regional Office (RO) and the instant appeal arises from the Atlanta VAMC, the pending compensation claims will therefore be the subject of a separate Board decision at a later date.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(1) (where there are matters arising out of two or more agencies of original jurisdiction, separate decisions are required).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

For multiple reasons, this matter is not yet ready for appellant review.  

First, VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2014).  In this case, the VAMC has erroneously indicated that the appellant is unrepresented.  See e.g. VA Form 8, Certification of Appeal, dated September 2013.  In fact, the appellant is represented by the Veterans of Foreign Wars of the United States.  The record indicates that the VAMC failed to copy VFW on any correspondence in connection with this appeal, including the August 2013 Statement of the Case.  VA is obligated to provide an appellant a Statement of the Case, with a separate copy to his or her representative.  See 38 C.F.R. §§ 19.30(a), 19.31(b) (2014).  Failure to do so is procedural error of a kind that could prejudice the ability of an appellant to prosecute an appeal and obtain the benefit sought.  See Simmons v. West, 14 Vet. App. 84, 89-90 (2000).

Second, as set forth above, the record on appeal includes additional records in the appellant's Virtual VA and VBMS folders, including relevant clinical records, which were apparently not reviewed by the VAMC in reaching the decision on appeal.  Under these circumstances, a remand is necessary.  38 C.F.R. § 20.1304 (2014).  

Finally, with respect to the merits of this claim, the Board notes that an annual clothing allowance is paid if the following eligibility criteria are satisfied:  (1) because of a service-connected disability, the Veteran wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the Veteran's clothing; or (2) the Veteran uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines that such medication causes irreparable damage to the Veteran's outergarments.  38 U.S.C.A. § 1162 (West 2014); see also 38 C.F.R. § 3.810 (2014).

In this case, the available record reflects that service connection is in effect for multiple disabilities, including lumbar strain with levoscoliosis, rated as 10 percent disabling; and costochondritis, rated as 10 percent disabling.  As set forth above, the appellant also has a pending application to reopen a previously denied claim of service connection for a bilateral knee disability.  

According to VA clinical records contained in the appellant's Virtual VA file, the appellant was issued knee braces in August 2012.  In February 2013, a prosthetics request was submitted for a low back brace for the appellant.  It appears that a Lo Flex type brace was delivered in March 2013.  Finally, the appellant's VA clinical records show that his prescribed medications include a topical cream Menthol/M-salicylate 10-15%.  Although it is not clear from the clinical record, the appellant reports that this cream has been prescribed for pain caused by his service-connected chest and low back disabilities and causes staining and irreparable damage to his clothing.  The appellant is competent to describe the effect of the medication on his clothing, inasmuch as such is readily observable by a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

As best the Board can discern, the VAMC has denied the claim solely on the basis that the appellant's knee braces do not cause damage to his clothing and that service-connection is not in effect for any skin disability.  The VAMC, however, has failed to consider whether the criteria for an annual clothing allowance were met based on the damage caused by the cream prescribed for the appellant's service-connected low back and chest disabilities or the brace prescribed for his service-connected low back disability.  To avoid the possibility to prejudice, a remand is therefore necessary so that the AOJ may consider these questions in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that before the Board considers a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant's representative, the Veterans of Foreign Wars of the United States, with a copy of the August 2013 statement of the case denying entitlement to an annual clothing allowance.  The representative should be provided an appropriate opportunity to respond, including by preparing a VA Form 646 or written argument in lieu thereof.

2.  The AOJ should ensure that clinical records pertaining to the appellant from the Atlanta VAMC for the period from May 2013 to the present are secured and associated with the record on appeal.  

2.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to an annual clothing allowance, considering all of the evidence of record, including the additional records in the appellant's Virtual VA and VBMS files.  

If the benefit is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the appellant, with a copy to his representative.  

The SSOC should reflect consideration of whether the legal criteria for an annual clothing allowance have been met based on claimed damage caused by cream prescribed for the service-connected low back and/or chest disabilities and/or brace prescribed for the service-connected low back disability.

The AOJ should provide an appropriate response period before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




